DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to a container, classified in B65D 1/0207.
II. Claims 21-22, drawn to a method for chemically prestressing a container of glass, classified in C03C 21/002.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed could be made by another and materially different process. For example, the product as claimed could be prestressed by blowing a glass material into the container of claim 1, annealing the container, quenching the container, and coating the outside of the container with a material to form a compressive stress zone.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	- the inventions have acquired a separate status in the art in view of their different classification

	- the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Edward McMahon on 07/01/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 21-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph 00143 of the instant specification mentions “a recess 42”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 9 depicts character “43”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 
The drawings are objected to because Figures 3-6 do not show units for the Y-axis values.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, 9, 11, and 15 are objected to because of the following informalities:  
	Claim 1 recites the phrase “a hollow body having has an internal” which should instead recite “a hollow body having 
	Claim 6 recites the phrase “The container of claim 5, the zone” which should instead recite “The container of claim 5, wherein the zone.”
denotes the tensile stress.”
	Claim 11 recites the phrase “an alkali content that monotonously decreasing from a region” which should instead recite “an alkali content that monotonously decreases from a region.”
	Claim 15 recites the phrase “the zone of compressive stress (CS) a thermal zone” which should instead recite “the zone of compressive stress (CS) is a thermal zone.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation "the tensile stress at the inside surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to tensile stress at the partial region of the inside surface, another region of the inside surface, or any region of the inside surface. For purposes of examination, claim 4 is interpreted as instead reciting “a tensile stress at the inside surface.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Demartino et al. (WO 2013130721 A1).
Regarding claim 1, Demartino teaches a container of glass, comprising: a hollow body having an internal volume and a wall, the wall having an inside surface that borders the internal volume and an outside surface opposite the inside surface (Demartino, Abstract, Par. 0003, and 0022 – see “bottles”); and a zone of compressive stress (CS) in the wall at the outside surface so that the outside surface is compression-prestressed at least in a partial region, wherein the wall at the inside surface opposite the partial region is free from compressive stresses (Demartino, Abstract, Par. 0004-0007, 0028, and Claim 1). Regarding the limitation “wherein the wall at the inside surface opposite the partial region is free from compressive stresses,” Demartino teaches wherein the zone of compressive stress occurs at the outside surface or the inside surface; and when a first region is under compressive stress, then a second opposing region is under tensile stress (Demartino, Par. 0004-0007, 0028). Based upon the known teachings and guidance provided by Demartino, when the zone of compressive stress occurs at the outside surface, one of ordinary skill in the art would understand that the inside opposing surface would reasonably be under tensile stress, and therefore, be free from compressive stress with a reasonable expectation of success, see MPEP 2143.
Regarding claim 2, Demartino teaches the container of claim 1, wherein the wall has a middle between the outside surface and the inside surface, and wherein the middle has a tensile stress (CT) that is greater than 15 MPa (Demartino, Par. 0004-0007 and 0055-0056), which overlaps the claimed range of greater than or equal to 0 MPa and less than or equal to 20 MPa, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 3, Demartino teaches the container of claim 2, wherein the wall at the inside surface opposite the partial region is under tensile stress (IST) (Demartino, Par. 0004-0007 and 0028).
Regarding claim 4, Demartino teaches the container of claim 2, wherein the tensile stress is distributed over the entire container wall thickness to avoid unsuitable crack propagation inside surface (Demartino, Par. 0004-0007 and 0028). Based upon the known teachings and guidance provided by Demartino, one of ordinary skill in the art would reasonably predict that the distributed tensile stress would be approximately the same at each point in the tensile stressed container wall thickness regions to avoid unsuitable crack propagation.  Therefore, the middle tensile stress would be approximately the same as a tensile stress at the inside surface, and render obvious the claimed range of ±10% with a reasonable expectation of success, see MPEP 2143.
Regarding claim 5, Demartino teaches the container of claim 1, wherein the wall further comprises a feature that is a heel (Demartino, Par. 0003, 0022, and 0060 – see “bottles” and Fig. 6).
Regarding claim 6, Demartino teaches the container of claim 5, wherein the zone of compressive stress is formed adjacent to the feature (Demartino, Par, 0022, 0028, 0060, and Fig. 6).

Regarding claim 8, Demartino teaches the container of claims 1-2 and 4, wherein the inside surface has a tensile stress (IST) that is approximately the same as the tensile stress at the middle of the wall (Demartino, Par. 0004-0007 and 0028). Demartino further teaches wherein the middle of the wall has a tensile stress that is greater than 15 MPa (Demartino, Par. 0004-0007, 0028, and 0055-0056). Therefore, it would have been obvious to one of ordinary skill in the art that the inside surface would have a tensile stress (IST) which overlaps the claimed range of greater than or equal to 0 MPa and less than or equal to 30 MPa, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 9, Demartino teaches the container of claim 8, wherein the compressive stress (CS) on the outside surface is at least 200 MPa (Demartino, Par. 0024), the tensile stress (IST) at the inside surface is at least 15 MPa (Demartino, Par. 0004-0007, 0028, and 0055-0056), the thickness (t) of the wall is from 0.9 mm to 1.5 mm (900 µm – 1500 µm) (Demartino, Par. 0024), and the depth of the zone of compressive stress (DOL) is at least 50 µm (Demartino, Par. 0024 and Claims 11-12). Therefore, the zone of compressive stress (CS) in the wall at the outside surface and the tensile stress (IST) at the inside surface satisfy: 0.3*(CS x DOL)/(t-DOL)<IST<0.7*(CS x DOL)/t-DOL). Math for proving an example inequality is shown below; values were selected from the ranges discussed above. Therefore, the compressive stress, tensile stress, thickness, and depth ranges overlap the claimed ranges such as to satisfy the claimed inequality and therefore establish a prima facie case of obviousness over the claimed inequality, see MPEP 2144.05, I.

0.3*(500 MPa x 50 µm)/(1000 µm – 50 µm)<15 MPa<0.7*(500 MPa x 50 µm)/(1000 µm – 50 µm)
7.9 MPa < 15 MPa < 18.4 MPa

Regarding claim 10, Demartino teaches the container of claim 1, wherein the zone of compressive stress has a depth of at least 30 µm and wherein the total wall thickness is 0.9 mm to 1.5 mm (900 µm – 1500 µm) (Demartino, Par. 0024). This results in a ratio of the depth to the wall thickness of at least 2% (( at least 30 µm/1500 µm)*100 = at least 2%), which overlaps the claimed range of not more than 15%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 11, Demartino teaches the container of claim 1, wherein the zone of compressive stress has an alkali content (Demartino, Par. 0004-0007, 0024, 0027-0028, and 0041-0044). Demartino further teaches wherein the container is subject to ion exchange of alkali ions and the depth of the zone of compressive stress is 50 µm (Demartino, Par. 0004-0007, 0015, 0024, 0027-0028, 0040 and figure 1 – see Annotated Figure 1 below). Demartino further teaches wherein the thickness of the wall is from 0.9 mm to 1.5 mm (900 µm to 1500 µm) (Demartino, Par. 0024). Therefore, the wall at the inside surface is free from an additional concentration of alkali species introduced by the zone of compressive stress. Therefore, it would have been obvious to one of ordinary skill in the art that the alkali content monotonously decreases from a region remote by 0.5 µm from the outside surface up to a region remote by 0.5 µm from the inside surface.

    PNG
    media_image1.png
    520
    329
    media_image1.png
    Greyscale

Demartino, Figure 1 - Annotated
Regarding claim 12, Demartino teaches the container of claim 1, wherein the wall at the inside surface is free from compressive stress (Demartino, Par. 0004-0007, 0028, and Claim 1). Demartino further teaches wherein alkali species are introduced in the zone of compressive stress up to a depth of at least 50 µm (Demartino, Par. 0004-0007, 0024, 0027-0028, 0040 – see ion exchange), and wherein the thickness of the wall is from 0.9 mm to 1.5 mm (900 µm – 1500 µm) (Demartino, Par. 0024). Therefore, the wall at the inside surface is free from an additional concentration of alkali species introduced by the zone of compressive stress up to a depth of less than or equal to 1450 µm from 
Regarding claim 13, Demartino teaches the container of claim 12, wherein the depth is less than or equal to 1450 µm from the inside surface (Demartino, Par. 0004-0007, 0024, 0027-0028, 0040), which overlaps the claimed range of at least 200 µm and therefore satisfies the claimed range, see MPEP 2144.05, I.
Regarding claim 14, Demartino teaches the container of claim 1, wherein the wall at the inside surface has a region at least opposite the partial region that has an average content of alkali oxides which are K2O + Na2O of 5 to 12 mol.% (Demartino, Par. 0041-0044) and a thickness of the wall of 0.9 mm to 1.5 mm (900 µm to 1500 µm) (Demartino, Par. 0024), and therefore has said content range up to a depth of 500 µm. Demartino’s content range lies within the claimed range of not more than 13 % by weight, and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 15, Demartino teaches the container of claim 1, wherein the zone of compressive stress (CS) is a thermal zone of compressive stress or a chemical zone of compressive stress (Demartino, Par. 0027 and 0055).
Regarding claim 16, Demartino teaches the container of claim 1, wherein the container comprises an alumino-silicate glass (Demartino, Par. 0040).
Regarding claim 17, Demartino teaches a container of glass, comprising: a hollow body made of a borosilicate glass or an alumino-silicate glass, the hollow body being a shape of a bottle, the hollow body having an internal volume, an inside surface that borders the internal volume, and an outside surface opposite the inside surface (Demartino, Abstract, Par. 0003, 0022, and 0040); and a zone of compressive stress (CS) formed from a concentration of alkali species in the outside surface, wherein the inside surface is free from compressive stresses (Demartino, Abstract, Par. 0004-0007, 0028, and Claim 
Regarding claim 18, Demartino teaches the container of claim 17, wherein the wall has a middle between the outside surface and the inside surface, and wherein the middle has a tensile stress (CT) (Demartino, Par. 0004-0007 and 0055-0056).
Regarding claim 19, Demartino teaches the container of claim 17, wherein the inside surface opposite the zone of compressive stress is under tensile stress (IST) (Demartino, Par. 0004-0007 and 0028).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Demartino et al. (WO 2013130721 A1) as applied to claim 17 above, and further in view of Pawlowski (DE 102016113825 A1, herein English machine translation used for all text citations).
	Regarding claim 20, Demartino teaches the container of claim 17 as stated above, wherein the hollow body further comprises a feature that is an opening (Demartino, Par. 0003, 0022, and 0060 – see “bottles”). Demartino does not teach wherein the zone of compressive stress is formed only up to the opening.
	Pawlowski teaches a container of glass (Pawlowski, Par. 0001) comprising a zone of compressive stress obtained through ion exchange (Pawlowski, Par. 0001, 0013, 0015, 0017, 0040) and an opening (Pawlowski, Par. 0017 and Figures 2a -2c), wherein the opening of the container of glass is not submerged in a potassium bath for ion exchange (Pawlowski, Par. 0069 and Figures 2a-2c), and thus the zone of compressive stress is formed only up to the opening.
Since both Demartino and Pawlowski are analogous art as they both teach containers of glass comprising a zone of compressive stressed obtained through ion exchange and an opening, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Pawlowski to modify Demartino and create the zone of compressive stress only up to the opening. This would allow for an ion bath to not flow into the interior of the container during ion exchange as well lower process time (Pawlowski, Par. 0068-0069).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782